


110 HR 2774 RH: Solar Energy Research and Advancement

U.S. House of Representatives
2007-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 190
		110th CONGRESS
		1st Session
		H. R. 2774
		[Report No.
		  110–303]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 19, 2007
			Ms. Giffords
			 introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		
			August 3, 2007
			Additional sponsors: Mr.
			 Mitchell, Mr. Rohrabacher,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Davis of Illinois,
			 Mr. Bartlett of Maryland,
			 Mr. Cohen,
			 Mr. Costa,
			 Mr. Hinchey,
			 Ms. Bordallo,
			 Mr. Inslee,
			 Mr. Donnelly,
			 Ms. Linda T. Sánchez of California,
			 Mr. Reyes,
			 Mr. Honda,
			 Mr. Abercrombie,
			 Mr. Grijalva,
			 Mr. Lantos,
			 Mr. Lampson, and
			 Mr. Smith of Texas
		
		
			August 3, 2007
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To support the research, development, and
		  commercial application of solar energy technologies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Solar Energy Research and Advancement
			 Act of 2007.
		2.DefinitionsFor purposes of this Act:
			(1)The term
			 Department means the Department of Energy.
			(2)The term
			 Secretary means the Secretary of Energy.
			3.Thermal energy
			 storage research and development program
			(a)EstablishmentThe
			 Secretary shall establish a program of research and development to provide
			 lower cost and more viable thermal energy storage technologies to enable the
			 shifting of electric power loads on demand and extend the operating time of
			 concentrating solar power electric generating plants.
			(b)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for carrying out this section $5,000,000 for fiscal year 2008,
			 $7,000,000 for fiscal year 2009, $9,000,000 for fiscal year 2010, $10,000,000
			 for fiscal year 2011, and $12,000,000 for fiscal year 2012.
			4.Concentrating
			 solar power commercial application studies
			(a)IntegrationThe
			 Secretary shall conduct a study on methods to integrate concentrating solar
			 power into regional electricity transmission systems, and to identify new
			 transmission or transmission upgrades needed to bring electricity from high
			 concentrating solar power resource areas to growing electric power load centers
			 throughout the United States. The study shall analyze and assess approaches for
			 management and integration of concentrating solar power into regional electric
			 transmission grids to improve electric reliability, to efficiently manage load,
			 and to reduce demand on the natural gas transmission system for electric power.
			 The Secretary shall submit a report to Congress on the results of this study
			 not later than 12 months after the date of enactment of this Act.
			(b)Water
			 consumptionNot later than 6 months after the date of the
			 enactment of this Act, the Secretary of Energy shall transmit to Congress a
			 report on the results of a study on methods to reduce the amount of water
			 consumed by concentrating solar power systems.
			
	
		1.Short titleThis Act may be cited as the
			 Solar Energy Research and Advancement
			 Act of 2007.
		2.DefinitionsFor purposes of this Act:
			(1)The term
			 Department means the Department of Energy.
			(2)The term
			 Secretary means the Secretary of Energy.
			3.Thermal energy storage
			 research and development program
			(a)EstablishmentThe
			 Secretary shall establish a program of research and development to provide
			 lower cost and more viable thermal energy storage technologies to enable the
			 shifting of electric power loads on demand and extend the operating time of
			 concentrating solar power electric generating plants.
			(b)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for carrying out this section $5,000,000 for fiscal year 2008,
			 $7,000,000 for fiscal year 2009, $9,000,000 for fiscal year 2010, $10,000,000
			 for fiscal year 2011, and $12,000,000 for fiscal year 2012.
			4.Concentrating solar
			 power commercial application studies
			(a)IntegrationThe
			 Secretary shall conduct a study on methods to integrate concentrating solar
			 power into regional electricity transmission systems, and to identify new
			 transmission or transmission upgrades needed to bring electricity from high
			 concentrating solar power resource areas to growing electric power load centers
			 throughout the United States. The study shall analyze and assess cost-effective
			 approaches for management and large-scale integration of concentrating solar
			 power into regional electric transmission grids to improve electric
			 reliability, to efficiently manage load, and to reduce demand on the natural
			 gas transmission system for electric power. The Secretary shall submit a report
			 to Congress on the results of this study not later than 12 months after the
			 date of enactment of this Act.
			(b)Water
			 consumptionNot later than 6 months after the date of the
			 enactment of this Act, the Secretary of Energy shall transmit to Congress a
			 report on the results of a study on methods to reduce the amount of water
			 consumed by concentrating solar power systems.
			5.Solar energy
			 curriculum development and certification grants
			(a)EstablishmentThe Secretary shall establish in the Office
			 of Solar Energy Technologies a competitive grant program to create and
			 strengthen solar industry workforce training and internship programs in
			 installation, operation, and maintenance of solar energy products. The goal of
			 this program is to ensure a supply of well-trained individuals to support the
			 expansion of the solar energy industry.
			(b)Authorized
			 activitiesGrant funds may be used to support the following
			 activities:
				(1)Creation and development
			 of a solar energy curriculum appropriate for the local educational,
			 entrepreneurial, and environmental conditions, including curriculum for
			 community colleges.
				(2)Support of certification programs, such as
			 the North American Board of Certified Energy Practitioners, for individual
			 solar energy system installers, instructors, and training programs.
				(3)Internship programs that
			 provide hands-on participation by students in commercial applications.
				(4)Activities required to
			 obtain certification of training programs and facilities by the Institute of
			 Sustainable Power or an equivalent industry-accepted quality-control
			 certification program.
				(5)Incorporation of
			 solar-specific learning modules into traditional occupational training and
			 internship programs for construction-related trades.
				(6)The purchase of equipment necessary to
			 carry out activities under this section.
				(7)Support of programs that provide guidance
			 and updates to solar energy curriculum instructors.
				(c)Administration of
			 grantsGrants may be awarded
			 under this section for up to 3 years. The Secretary shall award grants to
			 ensure sufficient geographic distribution of training programs nationally.
			 Grants shall only be awarded for programs certified by the Institute of
			 Sustainable Power or an equivalent industry-accepted quality-control
			 certification institution, or for new and growing programs with a credible path
			 to certification. Due consideration shall be given to women, underrepresented
			 minorities, and persons with disabilities.
			(d)ReportThe Secretary shall make public, via the
			 website of the Department or upon request, information on the name and
			 institution for all grants awarded under this section, including a brief
			 description of the project as well as the grant award amount.
			(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary for carrying out this section
			 $10,000,000 for each of the fiscal years 2008 through 2012.
			6.Daylighting systems and
			 direct solar light pipe technology
			(a)EstablishmentThe
			 Secretary shall establish a program of research and development to provide
			 assistance in the demonstration and commercial application of direct solar
			 renewable energy sources to provide alternatives to traditional power
			 generation for lighting and illumination, including light pipe technology, and
			 to promote greater energy conservation and improved efficiency. All direct
			 solar renewable energy devices supported under this program shall have the
			 capability to provide measurable data on the amount of kilowatt-hours saved
			 over the traditionally powered light sources they have replaced.
			(b)ReportingThe
			 Secretary shall transmit to Congress an annual report assessing the measurable
			 data derived from each project in the direct solar renewable energy sources
			 program and the energy savings resulting from its use.
			(c)DefinitionsFor
			 purposes of this section—
				(1)the term direct
			 solar renewable energy means energy from a device that converts sunlight
			 into useable light within a building, tunnel, or other enclosed structure,
			 replacing artificial light generated by a light fixture and doing so without
			 the conversion of the sunlight into another form of energy; and
				(2)the term light pipe means a
			 device designed to transport visible solar radiation from its collection point
			 to the interior of a building while excluding interior heat gain in the
			 nonheating season.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for carrying out this section $3,500,000 for each of the fiscal years
			 2008 through 2012.
			7.Solar Air Conditioning
			 Research and Development Program
			(a)EstablishmentThe
			 Secretary shall establish a research, development, and demonstration program to
			 promote less costly and more reliable decentralized distributed solar-powered
			 air conditioning for individuals and businesses.
			(b)Authorized
			 ActivitiesGrants made available under this section may be used
			 to support the following activities:
				(1)Advancing solar thermal
			 collectors, including concentrating solar thermal and electric systems, flat
			 plate and evacuated tube collector performance.
				(2)Achieving technical and
			 economic integration of solar-powered distributed air-conditioning systems with
			 existing hot water and storage systems for residential applications.
				(3)Designing and
			 demonstrating mass manufacturing capability to reduce costs of modular
			 standardized solar-powered distributed air conditioning systems and
			 components.
				(4)Improving the efficiency
			 of solar-powered distributed air-conditioning to increase the effectiveness of
			 solar-powered absorption chillers, solar-driven compressors and condensors, and
			 cost-effective precooling approaches.
				(5)Researching and comparing
			 performance of solar-powered distributed air conditioning systems in different
			 regions of the country, including potential integration with other onsite
			 systems, such as solar, biogas, geothermal heat pumps, and propane assist or
			 combined propane fuel cells, with a goal to develop site-specific energy
			 production and management systems that ease fuel and peak utility
			 loading.
				(c)Cost
			 sharingThe non-Federal share of research and development
			 projects supported under this section shall be not less than 20 percent, and
			 for demonstration projects shall be not less than 50 percent.
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for carrying out this section $2,500,000 for each of the fiscal years
			 2008 through 2012.
			8.Photovoltaic
			 demonstration program
			(a)In
			 generalThe Secretary shall establish a program of grants to
			 States to demonstrate advanced photovoltaic technology.
			(b)Requirements
				(1)Ability to meet
			 requirementsTo receive funding under the program under this
			 section, a State must submit a proposal that demonstrates, to the satisfaction
			 of the Secretary, that the State will meet the requirements of subsection
			 (f).
				(2)Compliance with
			 requirementsIf a State has received funding under this section
			 for the preceding year, the State must demonstrate, to the satisfaction of the
			 Secretary, that it complied with the requirements of subsection (f) in carrying
			 out the program during that preceding year, and that it will do so in the
			 future, before it can receive further funding under this section.
				(3)Funding
			 allocationEach State submitting a qualifying proposal shall
			 receive funding under the program based on the proportion of United States
			 population in the State according to the 2000 census. In each fiscal year, the
			 portion of funds attributable under this paragraph to States that have not
			 submitted qualifying proposals in the time and manner specified by the
			 Secretary shall be distributed pro rata to the States that have submitted
			 qualifying proposals in the specified time and manner.
				(c)CompetitionIf
			 more than $25,000,000 is available for the program under this section for any
			 fiscal year, the Secretary shall allocate 75 percent of the total amount of
			 funds available according to subsection (b)(3), and shall award the remaining
			 25 percent on a competitive basis to the States with the proposals the
			 Secretary considers most likely to encourage the widespread adoption of
			 photovoltaic technologies.
			(d)ProposalsNot
			 later than 6 months after the date of enactment of this Act, and in each
			 subsequent fiscal year for the life of the program, the Secretary shall solicit
			 proposals from the States to participate in the program under this
			 section.
			(e)Competitive
			 criteriaIn awarding funds in a competitive allocation under
			 subsection (c), the Secretary shall consider—
				(1)the likelihood of a
			 proposal to encourage the demonstration of, or lower the costs of, advanced
			 photovoltaic technologies; and
				(2)the extent to which a
			 proposal is likely to—
					(A)maximize the amount of
			 photovoltaics demonstrated;
					(B)maximize the proportion
			 of non-Federal cost share; and
					(C)limit State
			 administrative costs.
					(f)State
			 programA program operated by a State with funding under this
			 section shall provide competitive awards for the demonstration of advanced
			 photo-voltaic technologies. Each State program shall—
				(1)require a contribution of
			 at least 60 percent per award from non-Federal sources, which may include any
			 combination of State, local, and private funds, except that at least 10 percent
			 of the funding must be supplied by the State;
				(2)endeavor to fund
			 recipients in the commercial, industrial, institutional, governmental, and
			 residential sectors;
				(3)limit State
			 administrative costs to no more than 10 percent of the grant;
				(4)report annually to the
			 Secretary on—
					(A)the amount of funds
			 disbursed;
					(B)the amount of
			 photovoltaics purchased; and
					(C)the results of the
			 monitoring under paragraph (5);
					(5)provide for measurement
			 and verification of the output of a representative sample of the photovoltaics
			 systems demonstrated throughout the average working life of the systems, or at
			 least 20 years; and
				(6)require that applicant
			 buildings must have received an independent energy efficiency audit during the
			 6-month period preceding the filing of the application.
				(g)Unexpended
			 fundsIf a State fails to expend any funds received under
			 subsection (b) or (c) within 3 years of receipt, such remaining funds shall be
			 returned to the Treasury.
			(h)ReportsThe
			 Secretary shall report to Congress 5 years after funds are first distributed to
			 the States under this section—
				(1)the amount of
			 photovoltaics demonstrated;
				(2)the number of projects
			 undertaken;
				(3)the administrative costs
			 of the program;
				(4)the amount of funds that
			 each State has not received because of a failure to submit a qualifying
			 proposal, as described in subsection (b)(3);
				(5)the results of the
			 monitoring under subsection (f)(5); and
				(6)the total amount of funds
			 distributed, including a breakdown by State.
				(i)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for the purposes of carrying out this section—
				(1)$15,000,000 for fiscal
			 year 2008;
				(2)$30,000,000 for fiscal
			 year 2009;
				(3)$45,000,000 for fiscal
			 year 2010;
				(4)$60,000,000 for fiscal
			 year 2011; and
				(5)$70,000,000 for fiscal
			 year 2012.
				
	
		August 3, 2007
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
